Title: To George Washington from the Commissioners for Indian Affairs, 5 June 1779
From: Commissioners for Indian Affairs
To: Washington, George


        
          Sir
          Albany [N.Y.] June 5th 1779.
        
        Your Excellency’s Letter of the 28th covering the Acts of Congress of the 17th & 22d we had the Honor to receive Yesterday.
        The Line of Conduct which your Excellency points out as necessary to be observed with the Indians meets our entire Approbation.
        We shall immediately try to engage the Onondagas to bring off Brandt and Butler.
        If any Exchange of prisoners should take place your Directions for conducting it will be strictly complied with. We have the Honor to be with perfect Esteem & Respect Your Excellency’s most obedient humble Servant
        
          Ph. SchuylerPresident of the board of Commissioners for Indian affairs
        
      